DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Drawings
The drawings are objected to because the method steps of Fig. 3 does not contain text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11, 13, 23, 25 and 27 are objected to because of the following informalities:  
Regarding claim 11, line 16, it appears that “that” should be placed after “ paths”.
Regarding claim 13, line 3, it appears that “that” should be placed after “ paths”.
Regarding claim 20, line 1, it appears that “pocessor” should be placed “processor”.
Regarding claim 20, line 17, it appears that “that” should after “ paths”.

Regarding claim 25, line 5, it appears that “that” should be placed after “ paths”.
Regarding claim 27, line 9, it appears that “that” should be placed after “ paths”.
Appropriate correction is required.
Applicant is advised to review specification for similar and/or additional informalities.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11,12, 20,21, 24  and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
SGS Thomson Microelectronics (EP 0810444 A1 hereafter SGS)
Regarding claims 11, 20 and 24, SGS teach A device comprising a processor (Note control block C, Fig. 1 and Note par. 46), wherein the processor is programmed to: 
determine a first voltage value that is in a high-side path of a circuit (Note Fig. 1, M1 ”first transistor”), wherein the circuit also includes a load and wherein the high-side path includes a high-side switch connected between a first potential connection of the circuit and a first connection of the load; (Note Fig. 1, determined by “COMP3” across “Rsh”)

SGS teach responsive to a determination that one of the first and second voltage values exceeds a threshold value for at least a duration of a predefined time interval, (Note Fig. 1, threshold values defined by “Vr1” and “Vr3”check whether the other of the first and second voltage values currently exceeds the threshold value;  Note par. 33 The current protection signal is active if the output of one of the short-circuit diagnostics comparators has been high throughout the filtering interval ΔT. and 
perform at least one of the following two steps: 
responsive to a result of the checking being that the threshold value is currently exceeded by the other voltage value, determine that there is a short circuit across the load; (Note par. 35, Troubleshooting for shorts across the load can be accomplished by an AND logic processing between diagnostics procedures for shorts to the battery and shorts to ground, also Note that the use of the AND gate teach that the output of both comparators are used and it is reasonable that at sometime the output of the COMP3  and COMP1 would be above the threshold “Vr3” and “Vr1” that suggests.
responsive to the result of the checking being that the threshold value is not currently exceeded by the other voltage value, determine that there is a short circuit in whichever of the paths has the voltage value that had been determined to exceed the threshold value for at least the duration of the predefined time interval.

    PNG
    media_image1.png
    563
    773
    media_image1.png
    Greyscale

Regarding claims 12, 21 and 25,  SGS teach wherein the processor (Note control block C, Fig. 1 and Note par. 46) is programmed to determine that there is the short circuit across the load responsive to the result of the check being that the threshold value is currently exceeded by the other voltage value. (Note par. 35, Troubleshooting for shorts across the load can be accomplished by an AND logic processing between diagnostics procedures for shorts to the battery and shorts to ground, also Note that the use of the AND gate teach that the output of both comparators are used and it is reasonable that at sometime the output of the COMP3  and COMP1 would be above the threshold “Vr3” and “Vr1” that suggests.
Method Claim 11 is rejected as being implicit to the rejection of apparatus claim 20.
Claims 24 is rejected with claim 20 note the use of the processor above suggest the non transitory memory with stored instructions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SGS Thomson Microelectronics (EP 0810444 A1 hereafter SGS) in view of Heinz et al. (US 20170276715).
SGS teach the instant invention:
Regarding claim 16, SGS does not teach wherein at least one of (a) the first voltage value is determined as a voltage drop across the high-side switch and (b) the second voltage value is determined as a voltage drop across the low-side switch.
Heinz et al. teach wherein at least one of (a) the first voltage value is determined as a voltage drop across the high-side switch (Note par.22- 23, for detection short-circuits the comparator circuit COMP is configured to compare the voltage drop VDH−VSH.sub.1 across the high-side transistor HS1 with two threshold values TH1 and TH2)
 and (b) the second voltage value is determined as a voltage drop across the low-side switch.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of SGS to include the 

Allowable Subject Matter
Claims 13-15,17-19,22,23,26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                    
/Patrick Assouad/            Supervisory Patent Examiner, Art Unit 2858